      Case 2:21-cr-00003-AMM-SGC Document 1 Filed 01/07/21 Page 1 of 9                  FILED
                                                                               2021 Jan-07 PM 04:13
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA




                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
      v.                                     ) No.
                                              )
JAMES HOLSTON                                 )
Defendant.                                    )

                                  INFORMATION


The United States Attorney charges that:

                                  BACKGROUND

      1.    Beginning in 2012 and continuing through in or about February 2018,

JAMES HOLSTON owned and operated FBM and Associates.                       JAMES

HOLSTON held himself out to be Director of Operations at FBM and Associates.

      2.    FBM and Associates was a for-profit business located in Jefferson

County within the Northern District of Alabama. FBM and Associates was in the

business of assisting individuals with low credit scores to improve or repair their

credit scores, with the goal of improving their abilities to obtain credit from

businesses, credit card companies, and financial institutions and/or the terms under

which they could obtain credit.
      Case 2:21-cr-00003-AMM-SGC Document 1 Filed 01/07/21 Page 2 of 9




      3.      The Credit Repair Organizations Act defines a credit repair organization

in part as any person who uses any instrumentality of interstate commerce or the

mails to sell, provide, or perform (or represent that such person can or will sell,

provide, or perform) any service, in return for the payment of money or other

valuable consideration, for the express or implied purpose of:

           a. Improving any consumer’s credit record, credit history or credit rating,

              or

           b. Providing advice or assistance to any consumer with regard to any

              activity or service described in (a).

      4.      Equifax, Transunion and Experian, otherwise known as Consumer

Reporting Agencies (CRA), are in the business of assembling and evaluating

consumer credit information and other information regarding consumers and

providing reports about the credit-worthiness of consumers to third parties, i.e., credit

reports.

      5.      CRAs typically sell credit reports to entities (the “end-users”) in the

business of making decisions regarding whether to lend money or extend credit to

consumers.

      6.      CRAs also provide end-users with “credit scores.” Credit scoring is a

statistical methodology that quantifies the credit risk posed by a prospective or

current borrower and is based on information in the credit report. The ultimate credit
                                            2
      Case 2:21-cr-00003-AMM-SGC Document 1 Filed 01/07/21 Page 3 of 9




score of a consumer is influenced by many factors, including, but not limited to, the

consumer’s payment history, account balances, available credit limit, and length of

credit history. Credit histories are comprised of information provided to CRAs by

“furnishers.” Furnishers are entities that provide information relating to consumers

to one or more CRAs for inclusion by the CRA in a credit report and, ultimately, for

the information to be factored into a credit score. Common furnishers are credit card

companies, lenders, department stores, utilities, insurers, and collection agencies.

End-users of credit reports and credit scores use them to determine creditworthiness

of their customers. Because of the importance of credit histories and credit scores to

lending decisions, the integrity and availability of accurate data and information

maintained by CRAs is extremely important to furnishers, end-users and CRAs.

      7.      According to Section 605B of the Fair Credit Reporting Act (FCRA),

“Except as otherwise provided in this section, a consumer reporting agency shall

block the information in the file of a consumer that the consumer identifies as

information that resulted from an alleged identity theft, not later than four business

days after the date of receipt by such agency of:

           a. appropriate proof of identity of the consumer;

           b. a copy of an identity theft report

           c. the identification of such information by the consumer; and


                                           3
      Case 2:21-cr-00003-AMM-SGC Document 1 Filed 01/07/21 Page 4 of 9




           d. a statement by the consumer that the information is not information

              relating to any transaction by the consumer.”

      8.      The Federal Trade Commission (FTC) advises consumers: “An Identity

Theft Report will help you deal with credit reporting companies, debt collectors, and

businesses that gave the identity thief credit or opened new accounts in your name.

You can use the Report to:

           a. get fraudulent information removed from your credit report;

           b. stop a company from collecting debts that result from identity theft, or

              from selling the debt of another company for collection;

           c. place an extended fraud alert on your credit report;

           d. get information from companies about accounts the identity thief

              opened or misused.”

                                    COUNT ONE
                                    18 U.S.C. § 371

      9.      Beginning in or about 2012 and continuing through in or about February

2018, JAMES HOLSTON, and other known and unknown co-conspirators, did

knowingly, and willfully combine, conspire, confederate and agree with each other

to devise a scheme and artifice to defraud consumers, and to obtain money and

property by means of false and fraudulent pretenses, representations and promises,

to wit; the Defendant and others knowingly solicited consumers and offered to assist

                                           4
      Case 2:21-cr-00003-AMM-SGC Document 1 Filed 01/07/21 Page 5 of 9




consumers with repairing their credit, the Defendant and co-conspirators created

false and fraudulent police Incident Reports fraudulently claiming the consumers

were victims of Identity Theft, and they placed the Incident Reports in an authorized

depository for mail, to be sent and delivered by the United States Postal Service or

any private or commercial interstate carrier, to the victim credit reporting agencies,

in violation of Title 18, United States Code, Section 1341.

                             MANNER AND MEANS

      10.    Defendant JAMES HOLSTON, and other known and unknown co-

conspirators, while owning and operating FBM and Associates, hired and trained

employees to actively obtain the names, dates of birth, social security numbers and

addresses for consumers who desired to have their credit improved or repaired.

      11.    Defendant JAMES HOLSTON, and other known and unknown co-

conspirators, engaged in a scheme to falsely and fraudulently improve the credit

scores of more than one thousand consumers. The consumers paid between $750

and $1,200 for the fraudulent credit repair service.

      12.    Defendant JAMES HOLSTON, instructed known and unknown co-

conspirators, to prepare false and fraudulent police Incident Reports indicating the

consumers had been victims of Identity Fraud or Identity Theft, knowing that the

consumers had not been victims of Identity Fraud or Identity Theft.


                                          5
      Case 2:21-cr-00003-AMM-SGC Document 1 Filed 01/07/21 Page 6 of 9




      13.    In support of the consumer’s claim of Identity Fraud or Identity Theft,

the Defendant JAMES HOLSTON, and other known and unknown co-conspirators,

sent the fraudulent police Incident Reports to the CRAs via mail.

      14.    The false and fraudulent information submitted to CRAs by JAMES

HOLSTON, and other known and unknown co-conspirators, caused or attempted to

cause CRAs to suppress trade lines and public debt from more than one thousand

consumer credit reports. This falsely and fraudulently improved the credit histories

and scores, and impaired the integrity and availability of data and information

provided by CRAs.

                                 OVERT ACTS

      In furtherance of the conspiracy and to achieve the objects thereof, Defendant

JAMES HOLSTON, and other known and unknown co-conspirators, committed

and caused to be committed the following overt acts, among others, in Jefferson

County within the Northern District of Alabama and elsewhere.

      15.    In or about 2012, JAMES HOLSTON hired Co-conspirator #1 to work

at FBM and Associates. Defendant JAMES HOLSTON provided Co-conspirator

#1 with training and information about how to fraudulently repair credit for

consumers.




                                         6
         Case 2:21-cr-00003-AMM-SGC Document 1 Filed 01/07/21 Page 7 of 9




         16.   In or about 2016, JAMES HOLSTON hired a receptionist to work at

FBM and Associates. After a couple of months the receptionist was promoted to a

“note taker” and JAMES HOLSTON taught her the process of manipulating credit.

         17.   On or about October 18, 2017, Co-conspirator #1 talked to a consumer

with initials K.M.T. (hereinafter referred to as “Consumer #1”) regarding assisting

the consumer with credit repair and scheduled for Consumer #1 to come to FBM and

Associates in Birmingham. At that time, Co-conspirator #1 instructed the consumer

on what information to bring to meet with her at FBM and Associates.

         18.    On or about October 20, 2017, Consumer #1 went to FBM and

Associates in Birmingham and met with another employee of FBM & Associates

who explained that they could wipe the debt from Consumer #1’s credit report for a

cost of $1,200.

         19.   On or about October 25, 2017, a false and fraudulent police Incident

Report purporting to be from Fayetteville, Arkansas Police Department was mailed

by FBM and Associates to Equifax with Consumer #1 listed as the victim of identity

theft.

         20.   These false and fraudulent police Incident Reports were created by

JAMES HOLSTON and/or Consumer #1.

         21.   On or about November 14, 2017, Consumer #1 exchanged text

messages with Co-conspirator #1, regarding paying FBM and Associates a $200
                                          7
      Case 2:21-cr-00003-AMM-SGC Document 1 Filed 01/07/21 Page 8 of 9




payment for credit repair services. Co-Conspirator #1 provided Consumer #1 with

the Wells Fargo Bank account number for FBM and Associates and instructed him

to deposit the money into the account at Wells Fargo Bank.

      22.    Co-conspirator #1 provided customer payments to Defendant JAMES

HOLSTON.

      23.    On or about November 28, 2017, Consumer #1 received three letters in

the mail, one from TransUnion LLC and two from Experian. All three letters

referenced Consumer #1 being a victim of identity theft. Consumer #1 took all three

letters to FBM and Associates.

      24.    On or about December 7, 2017, Co-conspirator #1 texted Consumer #1

requesting that he make a cash payment for continued credit repair services and

requesting that he register with creditkarma.com.

      25.    On or about December 12, 2017, Consumer #1 gave Co-conspirator #1

the login and password for creditkarma.com and Co-conspirator #1 asked Consumer

#1 for another payment for credit repair services.

      All in violation of Title 18, United States Code, Section 371.

                                  COUNT TWO
                                 18 U.S.C. § 1028A

      The United States further charges that:



                                          8
      Case 2:21-cr-00003-AMM-SGC Document 1 Filed 01/07/21 Page 9 of 9




      26.    The United States re-alleges and incorporates as if fully set forth herein,

Paragraphs 1 through 25 of this Information.

      27.    Beginning in or about 2012 and continuing through in or about February

2018, in Jefferson County, within the Northern District of Alabama and elsewhere,

the defendant,

                                JAMES HOLSTON,

did knowingly transfer, possess and use in or affecting interstate commerce, without

lawful authority, a means of identification of another person, to wit, the names,

signature and/or badge number of police officers, knowing that the means of

identification belonged to actual persons, with the intent to commit, or to aid or abet,

or in connection with, any unlawful activity that constitutes a violation of Federal

law, to wit, mail fraud in violation of 18 U.S.C. § 1341.

      All in violation of Title 18, United States Code, Section 1028A.

                                               PRIM F. ESCALONA
                                               United States Attorney


                                               /s/ Electronic Signature
                                               ROBIN B. MARK
                                               Assistant United States Attorney




                                           9
